Citation Nr: 1043509	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that the Veteran requested a hearing in his March 
2007 VA Form 9.  However, in an April 2007 statement, the Veteran 
withdrew his hearing request.  There is no outstanding hearing 
request.  

In its April 2005 rating decision, the RO decided that new and 
material evidence had not been submitted and did not reopen the 
claim of entitlement to service connection for a low back 
disorder.  In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty 
for the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find.  As such, the Board must make its own determination as 
to whether new and material evidence has been presented to reopen 
this claim.     

The Veteran's psychiatric claim on appeal was previously 
characterized as a claim of service connection for PTSD.  
However, while on appeal, the United States Court of Appeals for 
Veterans Claims (Court) addressed a case involving the scope of 
filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several factors 
including: (1) the claimant's description of the claim; (2) the 
symptoms the claimant describes; and (3) the information the 
claimant submits or that VA obtains in support of the claim.  A 
review of the claims file shows that the Veteran has been 
diagnosed with other psychiatric disorders, including depression.  
The Board therefore finds that the Veteran's psychiatric claim is 
properly characterized broadly as a single claim of service 
connection for an acquired psychiatric disorder, to include PTSD.     

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 decision, the Board decided that new and 
material evidence had not been submitted and did not reopen a 
claim of entitlement to service connection for a low back 
disorder.  

2.  Evidence submitted since August 1996 is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disorder.  

3.  The Veteran's claimed stressor of enemy attacks while serving 
with the 82nd Airborne Division at camps in Phu Bai and Phu Loi 
is corroborated by his DD Form 214 in the context of other 
information in the claims file.

4.  The Veteran's acquired psychiatric disability has been 
characterized and diagnosed by VA physicians as PTSD and 
depression; PTSD has been related to experiences in the Republic 
of Vietnam, including enemy attacks on the Veteran's camp.  


CONCLUSIONS OF LAW

1.  The Board's August 1996 decision which declined to reopen the 
claim of service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).   

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

3.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  As discussed in 
detail below, sufficient evidence is of record to grant the 
application to reopen the Veteran's claim for service connection 
for a low back disorder.  Thus, there is no need to discuss 
whether there has been compliance with the notice or assistance 
requirements because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102.   

The Board is also granting entitlement to service connection for 
an acquired psychiatric disorder.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.




Analysis

The Veteran's initial claim for service connection for a low back 
disorder was denied in an October 1970 rating decision.  The 
Veteran filed several subsequent claims to reopen.  After 
initiating a substantive appeal of a denial of such a claim, the 
Board, in an August 1996 decision, determined that new and 
material evidence had not been submitted and did not reopen the 
claim.  That decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).   

In August 2004, the Veteran filed the current claim to reopen.  
In an April 2005 rating decision, the RO did not reopen the claim 
because new and material evidence had not been submitted.  The 
Veteran's appeal of that decision is properly before the Board.  

The evidence of record at the time of the Board's decision in 
August 1996 included service treatment records, private treatment 
records, the report of a September 1970 VA examination and lay 
statements by the Veteran and others.  The Veteran also 
participated in a Board hearing in January 1996, a transcript of 
which is of record.  During the hearing, the Veteran testified 
that he injured his back when he fell from a bunker in 1969.  He 
stated that he reported to medical personnel the following day 
and was treated with pain medication and placed on a light duty 
profile.  He stated that he reinjured his back shortly thereafter 
when loading lockers in preparation for his return to the United 
States.  Service treatment records showed complaints of and 
treatment for low back pain on several occasions.  The September 
1970 VA examiner diagnosed chronic right lumbar strain, which was 
mildly symptomatic, and congenital abnormalities of the lumbar 
spine.  

A January 1993 computed tomography (CT) scan revealed disc 
bulging at L5-S1 and possible extruded disc material in the right 
neural foramen at L5-S1.  A February 1993 MRI revealed 
transitional vertebra at the lumbosacral junction and central and 
right herniated nucleus pulposus at L4-5.  

In a May 1994 statement, the Veteran asserted that his 
preexisting back problems were aggravated during service in the 
Republic of Vietnam.  In a December 1979 letter, the Veteran's 
brother stated that the Veteran sustained a job-related back 
injury prior to service.  Also in a December 1979 letter, the 
Veteran's friend recalled that the Veteran aggravated his back 
injury in service and could not find suitable work after 
separation.    

Evidence submitted after the August 1996 Board decision included 
VA medical center (VAMC) treatment records, which showed 
continued treatment for low back pain and spasms, treated with 
ibuprofen and muscle relaxers.  The record contains additional 
statements by the Veteran and a May 2005 letter from the 
Veteran's primary care physician.  The physician stated that the 
Veteran first noticed his back pain after his tour in Vietnam, 
and the back pain "could possibly be related to" a fall in 
service.  The Veteran also submitted a letter from 1970 showing 
that he was furloughed from his post-service employment due to 
back pain.  

Since the additions to the record include medical evidence 
regarding the relationship of the Veteran's current back disorder 
to service and evidence showing back pain and complaints within 
one year of his separation, the Board finds it to be new and 
material.  38 C.F.R. § 3.156(a).  In short, this evidence 
addresses the central unestablished fact necessary to 
substantiate the Veteran's claim: whether the Veteran's current 
disorder was incurred in or aggravated by service.  Accordingly, 
the Veteran's request to reopen the claim for service connection 
for a low back disorder is granted.  

III. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f)(2).  

If the claimed stressor is not combat related, the Veteran's lay 
testimony regarding his in service stressor is insufficient, 
standing alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166t (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994). 

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
established the principle that the Board may not insist that 
there be corroboration of the Veteran's personal participation in 
the claimed stressor events.  In Suozzi, the Court rejected such 
a narrow definition for corroboration and instructed that "in 
insisting that there be corroboration of every detail including 
the appellant's personal participation..., defines 'corroboration' 
far too narrowly'."  Id. at 311.  Thus, Suozzi makes clear that 
corroboration of every detail is not required.  The Veteran need 
not prove his physical proximity to, or firsthand experience 
with, attacks cited as stressors.  His presence with his unit at 
the time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In Pentecost, it was noted that 
38 C.F.R. § 3.304(f) only requires, as to stressor corroboration, 
"credible supporting evidence" that the claimed in-service 
stressor occurred.  In that case, the Veteran's unit records were 
held to be clearly credible evidence that the rocket attacks that 
the Veteran alleged did in fact occur.  The Board's finding of 
fact in Pentecost that the Veteran did not corroborate his 
alleged in-service stressor with independent evidence, since they 
did not prove his personal participation in the attacks reflected 
in his unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 16 
Vet. App. At 129; Suozzi, 10 Vet. App. At 307.  

Additionally, if a stressor claimed by a veteran is related to 
the veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he has incurred PTSD as a consequence of 
traumatic events in the Republic of Vietnam during the Vietnam 
War.  The Veteran's DD Form 214 confirms that he had service in 
the Republic of Vietnam, as evidenced by his receipt of the 
National Defense Service Medal, Vietnam Service Medal, Bronze 
Star Medal, Army Commendation Medal, Good Conduct Medal and 
Vietnam Campaign Medal.  His military occupational specialty was 
as a supply clerk, and his related civilian occupation was 
armorer.  The Veteran stated in his claim that he was in the 82nd 
Airborne Division in combat in and around Phu Bai and Phu Loi. 
While his DD Form 214 does not show the Veteran's direct 
involvement in combat, it shows that his last duty assignment was 
in the 82nd Airborne Division.  

In a May 2006 stressor questionnaire, the Veteran described one 
instance where his camp came under attack.  He was on perimeter 
guard duty when a rocket propelled grenade exploded approximately 
15 yards from him.  He shot one of the attackers, killing him 
instantly.  He stated that his camp was subject to routine 
mortar, rocket propelled grenade and sapper attacks.  He stated 
that he has scars on his upper left arm from such an attack.  He 
described another instance when he was attacked as a member of a 
supply delivery convoy, and a fellow soldier was killed.  Also in 
May 2006, the Veteran submitted historical records detailing the 
routine attacks on the Phu Loi camp.  

The Veteran's service treatment records are silent regarding 
psychiatric disability.  He was evaluated as psychiatrically 
normal during his enlistment and separation examinations.  

The post-service record reflects that the Veteran has been 
treated for PTSD, depression, intermittent explosive disorder, 
obsessive-compulsive disorder, and substance abuse.  The records 
began in 1997.  

The Veteran's primary care physician, Dr. H.W., stated in March 
1997 that the Veteran sought treatment for the last few years for 
deep depression, stress and insomnia resulting from past job 
problems and recurring memories from incidents in Vietnam.  The 
physician prescribed anti-depressant medication and recommended 
psychological counseling.  In July 1997, H.B., a private clinical 
psychologist, diagnosed the Veteran with substance abuse, 
intermittent explosive disorder, obsessive compulsive disorder, 
rule out PTSD, and rule out paranoid personality.  

The Veteran received a psychological evaluation by a VA 
psychologist in April 2005.  The psychologist diagnosed the 
Veteran with PTSD based on the Veteran's military experience, 
psychosocial history and presentation during the interview.  She 
stated that the Veteran's difficulties with PTSD are specific to 
combat experiences in war.  Significant traumatic stressors 
included events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others.  The Veteran's response was fear, helplessness 
or horror.  She noted that the Veteran's life was threatened in 
heavy combat conditions and that he was wounded in combat, 
witnessed numerous traumatic deaths and injuries, and lost close 
friends.  In a March 2006 VAMC treatment note, a VA psychiatrist 
listed the Veteran's current medical problems, which included 
PTSD, depression and insomnia.  

The Veteran's current diagnosis of PTSD has been based in large 
part on the stressor of combat-related situations in Vietnam 
which involved actual or threatened death or serious injury to 
the Veteran or others.  That the Veteran found the memory of his 
Vietnam duty distressing is illuminated in service treatment 
records and lay statements.  The Veteran has been diagnosed with 
PTSD by VA personnel after describing his experiences in Vietnam, 
and VA physicians have not attributed his PTSD to any other 
cause.  As a result, resolving all reasonable doubt in favor of 
the Veteran, entitlement to service connection for the Veteran's 
current acquired psychiatric disability is warranted.  


ORDER

1.  New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, the claim is granted.  

2.  Entitlement to service connection for PTSD is granted. 
 


REMAND

Having reopened the Veteran's claim of entitlement to service 
connection for a low back disorder, the Board finds that 
additional development is necessary prior to further 
adjudication.  

The Board observes that the Veteran was provided a VA examination 
for his low back claim in September 1970.  However, that 
examination did not contain a nexus opinion and did not address 
the issue that the Veteran may have had a preexisting back 
disorder prior to service.  Since there is competent medical 
evidence of a current diagnosed back disability, service 
treatment records evidence the Veteran's complaints of back pain 
in service, and lay and medical evidence show that the Veteran's 
current disability may have been caused or aggravated by service, 
the Board finds that a VA examination and a nexus opinion are 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
by an appropriate medical specialist to 
determine the identity and etiology of his 
low back disorder.  The claims file, 
including a copy of this remand, must be made 
available to the examiner for review, and the 
examiner should indicate that the claims 
folder was reviewed in connection with the 
examination.  All indicated evaluations, 
studies and tests deemed necessary to the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file and offer an opinion with respect to the 
following questions:

a.  Whether the Veteran's low back disorder 
clearly and unmistakably existed prior to 
military service.  In answering this 
question, the examiner is requested to 
provide a rationale behind the opinion, to 
include the medical and lay evidence used to 
reach the conclusion.

b.  If the answer to question (a) is yes, the 
examiner should further opine whether the 
Veteran's low back disorder clearly and 
unmistakably was not aggravated in service 
beyond the natural progression of the 
disease.

c.  If the answer to question (a) is no, then 
state whether the Veteran's back disorder at 
least as likely as not (i.e., a fifty percent 
or greater probability) etiologically related 
to the Veteran's active military service.  

The examiner should provide a complete 
rationale for all conclusions reached.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a low 
back disorder should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


